105 F.3d 646
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael F. DEHONEY, Plaintiff--Appellant,v.SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;  Parker Evatt,Commissioner;  Charles J. Cepak, Warden;  PrisMack, Deputy Warden individually and/orin their official capacities,Defendants--Appellees.
No. 96-7391.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1996.Decided Jan. 6, 1997.

Michael F. Dehoney, Appellant Pro Se.
Joseph Crouch Coleman, Columbia, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM.


1
Appellant appeals the district court's orders denying relief on his 42 U.S.C. § 1983 (1994) complaint and denying his motion to amend the court's order.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Dehoney v. South Carolina Dep't of Corrections, No. CA-94-1902-4-21BE (D.S.C. Aug. 2, 1996;  Aug. 26, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED